DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8, 11-13, 21, 22 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verenchikov (US 20110186729 A1).
Regarding claim 1, Verenchikov teaches an ion mirror (claim 1) comprising:
A plurality of electrodes (four electrodes, claim 5) that are configured to generate an electric field region that reflects ions in a first dimension (x-dimension) (fig. 4D), an wherein at least part of the electric field region through which ions travel in use has equipotential field lines that diverge, converge or curve as a function of position along a second, orthogonal dimension (z-direction);
Wherein one or more electrodes of the plurality of electrodes define an opening through which the ions pass, wherein the opening has a width in a third dimension (y-dimension) that varies as a function of position along the second dimension (z-direction) for generating said equipotential field lines that diverge, converge or curve (fig. 9C, [0083]; mirror electrode 30 varies in height along y-direction and extends along z-direction, fig. 4C; inherently generates a diverging or converging field line due to the change in height for focusing in y-direction).
Regarding claim 3, Verenchikov teaches that said at least part of the electric field region is arranged at or proximate an end of the ion mirror (window electrode 30 extends along ion mirror, fig. 4C, including the ends) in the second dimension, and wherein the equipotential field lines converge as a function of distance, in the second dimension, away from said end (due to periodic structure they converge for at least part of the distance along the second dimension).
Regarding claim 8, Verenchikov teaches electrodes (32, fig. 4B) configured to apply a static electric field in an ion acceleration region adjacent to, in a direction in which ions are reflected,  said part of the electric field region having equipotential field lines having equipotential field lines that diverge, converge or curve; said ion acceleration region having parallel equipotential field lines for accelerating the ions out of the ions mirror.
Regarding claim 11, Verenchikov teaches a time of flight mass analyzer (MR-TOF-MS, [0076]) having at least one ion mirror as claimed in claim 1 and a pulsed ion accelerator (pulsed ion source 1) for pulsing ion packets into the ion mirror.
Regarding claim 12, Verenchikov teaches that the time of flight mass analyzer is a multi-pass time of flight mass analyzer having at least one ion mirror as claimed in claim 1, and electrodes arranged and configured to provide an ion drift region that is elongated in a drift direction (z-direction) and to reflect or turn ions multiple times in an oscillating dimension (x-direction) that is orthogonal to the drift direction (fig.4C).
Regarding claim 13, Verenchikov teaches that the multi-pass time of flight mass analyzer is a multi-reflecting time of flight mass analyzer (MR-TOF-MS, [0076]) having two ion mirrors that are elongated in the drift direction (z-dimension) and configured to reflect ions multiple times in the oscillation dimension (x-dimension) wherein at least one of said two ion mirrors is an ion mirror according to claim 1 (fig. 4D).
Regarding claim 21, Verenchikov teaches providing an ion mirror as claimed in claim 1, applying voltages to electrodes of the ion mirror so as to generate said electric field region having equipotential field lines that diverge, converge or curve as a function of position along the second dimension, and reflecting ions in the first dimension (x-dimension).
Regarding claim 22, Verenchikov teaches a method of tuning an ion mirror, including providing an ion mirror according to claim 1, and adjusting the voltages applied to the electrodes of the ion mirror as a function of time so as to vary the voltages applied to the tuning electrodes and the divergence, convergence or curvature of said equipotential field lines (tunable potential adjusts strength of modulation, i.e. the focusing effect due to the field lines, [0033]).
Regarding claim 37, Verenchikov teaches that along at least a portion of the opening, a first side of the opening extends away from, or towards, in the third dimension, a second opposing side of the opening such that the width of the opening continuously increases in the third dimension as a function of position along the second dimension (i.e. the opening width varies so that it increases or decreases along at least some of the length).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected as being unpatentable over Verenchikov in view of Grinfeld (DE 112013000726 T5).
Regarding claim 20, Verenchikov teaches all the limitations of claim 1 as described above.  Verenchikov does not teach that the ion mirror comprises electrodes that are tilted with respect to each other or bent in a plane defined by the first and second dimensions (x-z plane).
Grinfeld teaches a multi-reflection TOF MS having electrodes that are bent in a plane defined by ion drift and reflection directions (corresponding to the x and z directions of the claim, fig. 6C .
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Verenchikov to have the bent electrodes of Grinfeld, in order to allow doubling of the drift path without additional components as taught by Grinfeld (p. 6 paragraph 3).
Allowable Subject Matter
Claims 2, 9-10, 14-15 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2, 14-15 and 17, the prior art does not disclose or make obvious an electrode according to claim 1 which also tilts the ion packet.
Regarding claims 9-10, the prior art does not disclose or make obvious an electrode according to claim 1 which has a divergent, convergent or curved equipotential surface for one length along the second direction and a flat (parallel) equipotential surface for another length along the second direction.
Regarding claim 18, the prior art does not disclose or make obvious a set of electrodes having the property of claim 1 with different tunable voltages applied to each electrode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881